

Exhibit 10.3


Two Folsom Street
San Francisco, CA 94105


image_02a.jpg [image_02a.jpg]


October 5, 2020




Nancy Green
    


Dear Nancy:


This letter is to confirm our offer to you as President & Chief Executive
Officer, Old Navy.


Salary. Effective on your Start Date, your annual salary will be $1,100,000,
payable every two weeks. You are scheduled to receive a compensation review in
March 2022.


Start Date. Your first day in your new position will be October 8, reporting to
Sonia Syngal, President & Chief Executive Officer, Gap Inc.


Annual Bonus. You will be eligible for an annual bonus based on Gap Inc. and/or
Division financial and operational objectives as well as individual performance.
Effective on your Start Date, your annual target bonus will be 150% of your base
salary. Depending on results and your individual performance, your actual bonus
can range from 0 – 200% of target. Bonus payments will be prorated based on
active time in position, divisional or country assignment and changes in base
salary or incentive target that may occur during the fiscal year including any
changes related to your acceptance of this position. Bonuses for fiscal 2020 are
scheduled for payment in March 2021 and you must be employed by Gap Inc. on the
payment date. Gap Inc. has the right to modify the program at any time.
Management discretion can be used to modify the final award amount. Bonus
payments are subject to supplemental income tax withholding.

Long-Term Incentive Awards. For fiscal 2020, you will be eligible to participate
in the Executive Officer Long-Term Incentive Program and the Committee has
approved an installation grant with a target value of $2,000,000, which will be
comprised of 60% performance restricted stock units, 20% options and 20%
restricted stock units. Gap Inc. has the right to modify the program at any
time. Committee discretion can be used to modify the final share amount. Shares
are subject to applicable income tax withholding.


The Executive Officer Long-Term Incentive Program replaces your Performance
Stock Award eligibility, which will be prorated through August 1, 2020.


For fiscal 2021, you will be eligible to participate in the Executive Officer
Long-Term Incentive Program and the Committee has approved an annual target
value of $4,000,000. The value and form of LTI are subject to change each
year. Gap Inc. has the right to modify the program at any time. Committee
discretion can be used to modify the final share amount. Shares are subject to
applicable income tax withholding.


Termination/Severance. In the event that your employment is involuntarily
terminated by the Company for reasons other than For Cause (as defined below)
prior to June 30, 2021, the Company will provide you the following after your
"separation from service" within the meaning of Section 409A of the Internal
Revenue Code (the "Separation from Service”), provided you sign
a general release of claims in the form requested by the Company and it becomes
effective within 45 calendar days after such Separation from Service (such 45th
day, the “Release Deadline”): 


(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing in the first regular pay cycle following the Release Deadline
(the “severance period”).  Payments will cease if you accept other employment or
professional relationship with a competitor of the Company (defined as another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of $500 million annually), or if you
breach your remaining obligations to the Company (e.g., your duty to protect
confidential information,



--------------------------------------------------------------------------------

Nancy Green
October 5, 2020
Page 2


agreement not to solicit Company employees).  Payments will be reduced by any
compensation you receive (as received) during the severance period from other
employment or professional relationship with a non-competitor. Each payment will
be treated as a separate payment for purposes of Section 409A of the Internal
Revenue Code, to the maximum extent possible.


(2) Through the end of the period in which you are receiving payments under
paragraph (1) above, if you properly elect and maintain COBRA coverage, payment
of a portion of your COBRA premium in a method as determined by the Company.
This payment may be taxable income to you and subject to tax withholding.
Notwithstanding the foregoing, the Company’s payment of the monthly COBRA
premium shall cease immediately if the Company determines in its discretion that
paying such monthly COBRA premium would result in the Company being in violation
of, or incurring any fine, penalty, or excise tax under, applicable law
(including, without limitation, any penalty imposed for violation of the
nondiscrimination requirements under the Patient Protection and Affordable Care
Act or guidance issued thereunder).


(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the same or
comparable financial counseling program the Company provides to senior
executives in effect at the time of your Separation from Service.  The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year.  Reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the reimbursement is incurred but not later than the end
of the second calendar year following the calendar year of your Separation from
Service.


(4) Prorated Annual Bonus for the fiscal year in which the termination occurs,
on the condition that you have worked at least 3 months of the fiscal year in
which you are terminated, based on actual financial results and 100% standard
for the individual component. Such bonus will paid in March of the year
following termination at the time Annual Bonuses for the year of termination are
paid, but in no event later than the 15th day of the third month following the
later of the end of the Company’s taxable year or the end of the calendar year
in which such termination occurs.


(5) Accelerated vesting (but not settlement) of restricted stock units (“RSUs”)
and performance shares that remain subject only to time vesting conditions
(excluding any performance shares that remain subject to performance-based
vesting conditions) scheduled to vest prior to April 1 following the fiscal year
of termination. Shares of the Company stock in settlement of any vested RSUs
and/or performance shares under this section will be delivered on the applicable
regularly scheduled vesting dates subject to the terms and conditions of the
applicable award agreement including, without limitation, the Internal Revenue
Code Section 409A six-month delay language thereunder to the extent necessary to
avoid taxation under Section 409A of the Internal Revenue Code.


The payments in (1), (3), (4) and (5) above are, and the payment described in
(2) above may be, taxable income to you and are subject to tax withholding. 
If the aggregate amount that would be payable to you under paragraphs (1), (2),
(3) and (4) above through the date which is six months after your Separation
from Service (excluding amounts exempt from Section 409A of the Internal Revenue
Code under the short-term deferral rule thereunder or Treas. Reg. Section
1.409A-1(b)(9)(v))  exceeds the limit under Treas. Reg. Section
1.409A-1(b)(9)(iii)(A) and you are a “specified employee” under Treas. Reg.
Section 1.409A-1(i) on the date of your Separation from Service, then
the excess will be paid to you no earlier than the date which is six months
after the date of such separation (or such earlier time permitted under Section
409A(a)(2)(B)(i) of the Internal Revenue Code). This delay will only be
imposed to the extent required to avoid the tax for which you would otherwise be
liable under Section 409A(a)(1)(B) of the Internal Revenue
Code.  Any delayed payment instead will be made on the first business day
following the expiration of the six-month period, as applicable (or such earlier
time permitted under Section 409A(a)(2)(B)(i) of the Internal Revenue Code).
Payments that are not delayed will be paid in accordance with their terms
determined without regard to such delay.


The term “For Cause” shall mean a good faith determination by the Company that
your employment be terminated for any of the following reasons:  (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or





--------------------------------------------------------------------------------

Nancy Green
October 5, 2020
Page 3


follow direction of the Company; or (3) breaching Gap Inc.’s policies and
procedures, including but not limited to the Code of Business Conduct. To the
extent that the Company intends to terminate you under sections (2) or (3)
above, the Company will provide you at least ten business days’ written notice
of such intent to provide you the opportunity to respond or cure, to the extent
feasible.


At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment.  If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.


After June 30, 2021, you will be eligible for severance, if any, as approved by
the Committee under the same terms as similarly situated executive officers.


Recoupment Policy. The Company’s recoupment policy will apply to you. Under the
current policy, subject to the discretion and approval of the Board, Gap Inc.
will, to the extent permitted by governing law, in all appropriate cases as
determined by the Board, require reimbursement and/or cancellation of any bonus
or other incentive compensation, including stock-based compensation, awarded to
an executive officer or other member of the Gap Inc.’s executive leadership team
where all of the following factors are present: (a) the award was predicated
upon the achievement of certain financial results that were subsequently the
subject of a restatement, (b) in the Board’s view, the executive engaged in
fraud or intentional misconduct that was a substantial contributing cause to the
need for the restatement, and (c) a lower award would have been made to the
executive based upon the restated financial results. In each such instance, Gap
Inc. will seek to recover the individual executive’s entire annual bonus or
award for the relevant period, plus a reasonable rate of interest.


Benefits/Indemnification. You will be eligible to participate in the Company’s
employee benefit plans on terms and conditions generally applicable to other
senior executives of the Company. Gap Inc. reserves the right to change its
health and welfare programs at any time. Gap Inc. provides you certain
indemnification and insurance as more fully described in Article V. of the Gap
Inc. By-laws. The Company shall maintain directors and officers liability
insurance for your benefit on terms and conditions generally applicable to the
Company’s other senior executives.


Abide by Gap Inc. Policies. You agree to abide by all Gap Inc. policies
including, but not limited to, policies contained in the Code of Business
Conduct. As an executive officer, you are subject to Stock Ownership
Requirements for Gap Inc. Executives which can be found on Gapinc.com. Following
your employment, you agree to cooperate with the Company to: (i) provide
information reasonably requested by the Company in order to respond to
disclosure or other obligations; and (ii) testify truthfully regarding any
matters involving the Company about which you have any relevant information, or
which arise from your employment with the Company.


Insider Trading Policies. You will be subject to Gap Inc.'s Securities Law
Compliance Manual, which among other things places restrictions on your ability
to buy and sell Gap Inc. stock and requires you to pre-clear trades. This
position will subject you to the requirements of Section 16 of the United States
Securities and Exchange Act of 1934, as amended. If you do not already have a
copy of the compliance manual, or have questions about it, you should contact
Gap Inc. Global Equity Administration, at (415) 427-8478.


Confidentiality. You acknowledge that you will be in a relationship of
confidence and trust with Gap Inc. As a result, during your employment with Gap
Inc., you will acquire “Confidential Information,” which is information (whether
in electronic or any other format) that people outside Gap Inc. never see, such
as unannounced product information or designs, business or strategic plans,
financial information and organizational charts, and other materials. 


You agree that you will keep the Confidential Information in strictest
confidence and trust. You will not, without the prior written consent of Gap
Inc.’s Global General Counsel, directly or indirectly use or disclose to any
person or entity any Confidential Information, during or after your employment,
except as is necessary in the ordinary course of performing your duties while
employed by Gap Inc., or if required to be disclosed by order of a court of
competent jurisdiction, administrative agency or governmental body, or by
subpoena, summons or other legal





--------------------------------------------------------------------------------

Nancy Green
October 5, 2020
Page 4


process, provided that prior to such disclosure, Gap Inc. is given reasonable
advance notice of such order and an opportunity to object to such disclosure.
Notwithstanding this agreement, nothing in this letter prevents you from
reporting, in confidence, potential violations of law to relevant governmental
authorities or courts.


You agree that in the event your employment terminates for any reason, you will
immediately deliver to Gap Inc. all company property, including all documents,
materials or property of any description, or any reproduction of such materials,
containing or pertaining to any Confidential Information.


Non-Solicitation of Employees. In order to protect Confidential Information, you
agree that so long as you are employed by Gap Inc., and for a period of one year
thereafter, you will not directly or indirectly, on behalf of yourself, any
other person or entity, solicit, call upon, recruit, or attempt to solicit any
of Gap Inc.’s employees or in any way encourage any Gap Inc. employee to leave
their employment with Gap Inc. You further agree that you will not directly or
indirectly, on behalf of yourself, any other person or entity, interfere or
attempt to interfere with Gap Inc.’s relationship with any person who at any
time was an employee, consultant, customer or vendor or otherwise has or had a
business relationship with Gap Inc.    


Non-disparagement. You agree now, and after your employment with the Gap Inc.
terminates not to, directly or indirectly, disparage Gap Inc. in any way or to
make negative, derogatory or untrue statements about Gap Inc., its business
activities, or any of its directors, managers, officers, employees, affiliates,
agents or representatives to any person or entity, except to the extent that you
are required to testify truthfully if under subpoena or in any legal proceeding.


Employment Status. You understand that your employment is “at-will”. This means
that you do not have a contract of employment for any particular duration or
limiting the grounds for your termination in any way. You are free to resign at
any time. Similarly, Gap Inc. is free to terminate your employment at any time
for any reason. The only way your at-will status can be changed is through a
written agreement with Gap Inc., signed by an authorized officer of Gap Inc. In
the event that there is any dispute over the terms, enforcement or obligations
in this letter, the prevailing party shall be entitled to recover from the other
party reasonable attorney fees and costs incurred to enforce any agreements.


Please note that except for those agreements or plans referenced in this letter
and attachments, as well as stock grant agreements, this letter contains the
entire understanding of the parties with respect to this offer of employment and
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) with respect to this offer. Please
review and sign this letter. You may keep one original for your personal
records.


Nancy, welcome to your new position and congratulations on this latest
achievement in your career path at Gap Inc.




Yours sincerely, 
 
 
 
/s/ Sonia Syngal                                                 
Sonia Syngal 
President & Chief Executive Officer, Gap Inc. 
 
 
Confirmed: Oct 5, 2020                                
 
 
 
/s/ Nancy Green                                                 
Nancy Green



